Case 1:20-cv-00217-KG-LF Document 33 Filed 04/27/21 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
WILMINGTON SAVINGS FUND Case 1:20-CV-00217 KG-LF
SOCIETY, FSB, D/B/A CHRISTIANA
TRUST AS OWNER TRUSTEE OF THE
RESIDENTIAL CREDIT
OPPORTUNITIES TRUST V,
Plaintiff,

V.

REBECCA D. CLAY, JASON C. CLAY, and
SARAH MITCHELL,

Defendants.

 

DARK HORSE INVESTMENTS, INC.,
A New Mexico limited liability company,

Petitioner in Redemption,

V.

BRECKENRIDGE PROPERTY FUND 2016, LLC,
Respondent in Redemption.

ORDER AUTHORIZING DEPOSIT OF FUNDS
IN CONNECTION WITH REDEMPTION OF REAL ESTATE

THIS MATTER comes before the Court on the Motion of the Petitioner in Redemption,
DARK HORSE INVESTMENTS, INC., pursuant to N.M. Stat. Ann. § 39-5-18 (1978).

Petitioner in Redemption seeks to deposit into the Court's registry $218,944.88 consisting of
Case 1:20-cv-00217-KG-LF Document 33 Filed 04/27/21 Page 2 of 3

the amount Respondent in Redemption, BRECKENRIDGE PROPERTY FUND 2016, tendered
to the Special Master for purchase of the foreclosed property at issue in this case, plus statutory
interest thereon for the one-month period commencing with the date of the foreclosure sale, plus
provision for any other amount required under§ 39-5-18 NMSA 1978. The deposit relief
sought by Petitioner in Redemption’s motion is not dispositive of the redemption claim in any
respect. The Court being sufficiently advised in the premises it is,

ORDERED, ADJUDGED AND DECREED, that Petitioner in Redemption shall be
allowed to deposit $218,944.88 into the Court's registry, said sum to be held in an interest-bearing
account until the rights of the Petitioner and Respondent can be determined by further order of the

Court.

 

GREENSPOON MARDER LLP

By:_/s/ Jeannette M. Whittaker

Jeannette M. Whittaker, Esq.

500 Marquette Ave. NW, 12th Floor

Albuquerque, NM 87102

Telephone: (505) 503-4866

Email: jeannette.whittaker@gmlaw.com

Attorneys for Petitioner DARK HORSE INVESTMENTS, INC.
Case 1:20-cv-00217-KG-LF Document 33 Filed 04/27/21 Page 3 of 3

Approved:
KELEHER & McLEOD, P.A.

By: approved as to form 4/23/2021
Ryan M. Walters

P.O. Box AA

Albuquerque, NM 87103

(505) 346-4646
rmw@keleher-law.com

Attorneys for Plaintiff

KELEHER & McLEOD, P.A.

By: approved 4/26/2021
Nathan S. Stimson

P.O. Box AA

Albuquerque, NM 87103

(505) 346-4646

nss@keleher-law.com

Attorneys for Breckenridge Property Fund 2016, LLC

Notice to:

Rebecca D. Clay
8114 Pickard Avenue, NE
Albuquerque, NM 87110

Jason C. Clay
8114 Pickard Avenue NE
Albuquerque, NM 87110

Sara Mitchell
1224 Rosemont Ave. NW
Albuquerque, NM 87104
